Judgment, Supreme Court, New York County, after trial, entered July 11, 1973, which, inter alla, awarded support to be paid by defendant-appellant at the rate of $260 per week to plaintiff-respondent, unanimously affirmed, without costs and without disbursements. Order, Supreme Court, New York County, entered November 8, 1972, which, inter alia, awarded temporary alimony to be paid by defendant-appellant to plaintiff-respondent at the rate of $500 per week commencing June 27,1972, and order, Supreme Court, New York County, after trial, entered March 1, 1973, which continued in effect, pending judgment, the terms of the order entered November 8, 1972, as modified by the order of the Appellate Division, First Department, filed January 9, 1973, unanimously modified, on the facts and in the exercise of discretion, to reduce the payments of alimony and support to a sum which shall be the aggregate of all weekly payments from and after June 27, 1972, at the rate of $260 per week, giving credit to defendant-appellant for all sums paid by defendant-appellant from and after that date under the terms of both orders, and otherwise affirmed, without costs and without disbursements. Appeal from order, Supreme Court, New York County, entered January 23, 1973, which denied the application of defendant-appellant to vacate or modify the order entered November 8, 1972, unanimously dismissed as not appealable, without costs and without disbursements. Considering all the circumstances here involved, we regard the figure of alimony and support fixed by the Trial Justice to have been appropriate and therefore applicable to the entire period commencing with the original motion for temporary alimony. Defendant is therefore entitled, inasmuch as the entire *951record of payment is before us on appeal, to adjustment of his payments as though made at all times at the rate eventually fixed. Settle order on notice accordingly. Concur — Markewich, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.